DETAILED ACTION
Applicant’s amendment filed 6/24/2021 has been fully considered. 
Claims 2-21 are pending and have been examined. Claim 1 has been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
It is noted that the argued portion is not part of the claims, i.e. that Haider never converts a text email to the graphical format when the text email includes no attachments. 
Haider teaches that In certain embodiments, the step of rendering comprises converting the original incoming electronic mail message into a format that only consists of (1) a graphic, (2) text, or (3) a combination of a graphic and text (par.9-10). Haider also teaches, an end user or an email administrator could decide that all inbound email messages that contain only text within the message body need not be converted to a graphic or ASCII text representation of the original inbound email for final presentation through the email client. Alternatively, in certain embodiments, intelligence could be built into the system so that it could automatically determine which messages to render in a safer format versus which allowing other messages to the end-user with full electronic fidelity. For example, this automated selection could be done on the basis of the sender information and/or based on the content of the message (for example, the presence of certain keywords). 
Haider further teaches In certain embodiments, the present invention provides for rendering of selective inbound email messages into graphical or ASCII text format prior to retrieval of the selective converting the entire content of the selective email message into a type of electronic format (such as a non-executable format), which would eliminate introduction of malicious code to the end user's desktop since the end user verifies whether the rendered email message should be retrieved in its original format before the e-mail message is retrieved and presented to the user with its full electronic fidelity (par.29).
In certain embodiments, the method and system disclosed herein provides for the interception, conversion (to a safer format such as either text or graphic format or a combination thereof) and delivery of inbound email messages that, in their entirety, do not consist of plain ASCII text format. A premise of the method and system disclosed herein is that this conversion will effectively neutralize the electronic payload (e.g., file attachments, viruses, links, etc.). Only the intended user will have the ability to request the email and its associated electronic payload after reviewing the rendered inbound email--either as a text message or a graphic rendering of the electronic payload (par.31).
Haider further suggests It should be understood that, in certain embodiments, the rendering process could be performed in step 105 so that all incoming e-mail messages are rendered in a safe format (either as all text or as a graphic or a combination thereof). Alternatively, the rendering could also be performed as a part of step 111 so that only the e-mail messages that need to be rendered are rendered at this stage. This would make sense in a situation where most of the e-mails are trusted (for example, they originate within an organization) and only a few e-mails are termed potentially risky (for example, e-mails that originate from outside the organization). (par.39). 
Regarding the argument against Haider, Haider teaches and suggests converting email from one format to another format, not executable, for security reasons, thus, picking one of the suggested formats, graphic, asci texts, is still within the teachings of Haider. Processing fewer or additional portions, or some or all the emails, falls within what one of ordinary skill in the art would have found obvious before the effective filing date of the claimed invention to modify Haider.
Shevchenko’s processing of files is analogous to the processing of emails, and further suggests additional processing of data to protect a receiving computer.
Applicant’s arguments are not persuasive.
The provisional Double Patenting rejection is withdrawn in view of the Terminal Disclaimer filed on 6/24/2021.
Terminal Disclaimer
The terminal disclaimer filed on 6/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10348690 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 13, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There does not appear to be support for “transforming all structure components”.
Claim Rejections - 35 USC § 103
Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Haider (20070100999), and further in view of Shevchenko (20050251693).
Regarding claim 2, Haider teaches A method, comprising (abstract, par.44-46):
intercepting, at a gateway, a message directed to a message client (fig.3, par.35-42); 

wherein transforming further includes transforming all structure components of the message including a body of the message (par.29-32, 38-40);
notifying, by the gateway, a recipient of the message that the message was received; and providing, by the gateway, the message in the image format for viewing on the message client while preventing the message client from accessing the message in an original format associated with the message (par.7-17, 36-44). 
Haider allegedly does not expressly disclose, however, Shevchenko teaches transforming, by the gateway, the message into an image format by taking an image of the message in a pixel format (par.100-120).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Haider to convert messages to pixel formats as taught by Shevchenko.
One of ordinary skill in the art would have been motivated to perform such a modification to further prevent devices from receiving executable information (Shevchenko, par.10-40, 100-120).
Regarding claim 13, Haider teaches A method, comprising (abstract, par.44-46):
preventing, by a proxy device, a message that is sent from a sender in an original format from being delivered to a recipient on a message client device (fig.3, par.35-39); 
converting, by the proxy device, the message from the original format into an image format (par.9, 24-29, 38-40); 
wherein converting further includes converting all structure components of the message including a body of the message (par.29-32, 38-40); and 
delivering, by the proxy device, the message in the image format to the message client device for access by the recipient (par.7-17, 36-44). 
Haider allegedly does not expressly disclose, however, Shevchenko teaches converting, by the proxy device, the message from the original format into an image format by taking an image of the message in a pixel format (par.100-120).

One of ordinary skill in the art would have been motivated to perform such a modification to further prevent devices from receiving executable information (Shevchenko, par.10-40, 100-120).
Regarding claim 20, Haider teaches A system, comprising (abstract, par.44-46):
a proxy device; and a message gateway; 
wherein the message gateway is configured to: invoke the proxy device when a message is received from a sender and is directed to a recipient of a message client (fig.3, par.35-39); 
wherein the proxy device is configured to: convert the message from an original message format to an image format and provide the message in the image format back to the message gateway (par.9, 24-29, 38-40); 
wherein converting further includes converting all structure components of the message including a body of the message (par.29-32, 38-40);
wherein the message gateway is further configured to: send the message in the image format to the recipient on the message client (par.7-17, 36-44). 
Haider allegedly does not expressly disclose, however, Shevchenko teaches convert the message from an original message format to an image format bv taking an image of the message in a pixel format (par.100-120).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Haider to convert messages to pixel formats as taught by Shevchenko.
One of ordinary skill in the art would have been motivated to perform such a modification to further prevent devices from receiving executable information (Shevchenko, par.10-40, 100-120).
Regarding claim 3, Haider/Shevchenko teaches wherein intercepting further includes processing the method as a milter process initiated on the gateway upon receipt of the message directed to the recipient (Haider, par.35-38). 
Regarding claim 4, Haider/Shevchenko teaches wherein transforming further includes producing print data for printing the message wherein the print data is in the image format (Haider, par.38-42). 
Regarding claim 5, Haider/Shevchenko teaches wherein transforming further includes capturing one or more screenshots of the message while displayed on the gateway to produce the image format (Haider, par.38-42). 
Regarding claim 6, Haider/Shevchenko teaches wherein transforming further includes parsing the body of the message to identify embedded links within the message (Haider, par.36-42). 
Regarding claim 7, Haider/Shevchenko teaches wherein parsing further includes traversing each link and imaging a source web page associated with that link and adding an imaged version of the source web page as an attachment to the message in the image format (Haider, par.9, 24-29, 36-42). 
Regarding claim 8, Haider/Shevchenko teaches wherein transforming further includes stripping metadata associated with the message from the body of the message (Haider, par.25-30). 
Regarding claim 9, Haider/Shevchenko teaches wherein stripping further includes transforming the metadata into a first image file associated with the message and transforming the body of the message as a second image file associated with the message (Haider, par.25-30, 38-44). 
Regarding claim 10, Haider/Shevchenko teaches wherein transforming further includes scanning the message for attachments, opening each attachment, transforming each content of each attachment into one or more images files (Haider, par.9, 24-29, 36-42). 
Regarding claim 11, Haider/Shevchenko teaches wherein notifying further includes constructing a second message and sending the second message to the recipient as a notification that the message in the image format is available for viewing (Haider, par.34-37). 
Regarding claim 12, Haider/Shevchenko teaches wherein providing further includes making metadata associated with the message, the body or payload associated with the message, and attachments provided with the message available to the message client as images viewable from the message client (Haider, par.9, 24-29, 36-42). 
Regarding claim 14, Haider/Shevchenko teaches wherein preventing further includes integrating the method into a messaging server associated with the message client device (Haider, par.31-35). 
Regarding claim 15, Haider/Shevchenko teaches wherein converting further includes converting a body or a payload of the message into a first image and metadata of the message into a second image (Haider, par.9, 24-29, 36-42). 
Regarding claim 16, Haider/Shevchenko teaches wherein converting further includes converting sites associated with embedded links of the body or the payload into one or more third images (Haider, par.9, 24-29, 36-42). 
Regarding claim 17, Haider/Shevchenko teaches wherein converting further includes converting attachments that were attached to the message into one or more fourth images (Haider, par.9, 24-29, 36-42). 
Regarding claim 18, Haider/Shevchenko teaches wherein delivering further includes attaching the first image, the second image, the one or more third images, and the one or more fourth images into a new message and sending the new message to the recipient at the message client device (Haider, par.9, 24-29, 36-42). 
Regarding claim 19, Haider/Shevchenko teaches wherein attaching further includes providing second metadata for the new message that includes portions of the metadata associated with the message (Haider, par.31-35). 
Regarding claim 21, Haider/Shevchenko teaches wherein the proxy device is further configured to: convert any attachments or any web pages referenced as links in the message to attachment images and provide the message in the image format with the attachment images to the message gateway (Haider, par.9, 24-29, 36-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson (20140026187), Agnew (20160088115), McLarty (20130275383) teach rendering emails as images. Stewart (20090165138, 20080229416) teaches converting emails and attachments to non-executable formats for final delivery at a gateway/proxy.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419